Title: Thomas Jefferson to Garrit Storm, 2 March 1816
From: Jefferson, Thomas
To: Storm, Garrit


          
            
              Sir
               Monticello Mar. 2. 16.
            
            In answer to the enquiries of your letter of Feb. 23. concerning Alexander Quarrier I can inform you that I have known a person of that name ever since the year 1783. he was then a coachmaker in Philadelphia in partnership with Hunter. he removed to Richmond where I knew him well many years as a very worthy citizen. he was a captain in the militia of the city, in the artillery I believe, and deemed a good officer. it is several years I believe since he left Richmond, but whither he went, I know not, nor whether he is still living. of course I know nothing of his pecuniary circumstances. Accept my respectful salutations.
            Th: Jefferson
          
          
            P. S. mr Quarrier was either a Scotchman or Irishman.
          
        